Citation Nr: 0104953	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  00-00 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's PTSD is productive of extreme social 
isolation, impaired impulse control, problems with family 
relations, and suicidal ideations; while the veteran was 
noted to be on extended leave from work during this appeal, 
with no clear indication of termination of employment, the 
evidence of record reflects that he would not be able to 
maintain substantially gainful employment on account of his 
PTSD.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2000); The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
veteran's claim and that no further assistance is required in 
order to comply with the VA's statutory duty to assist him in 
developing the facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(relevant sections of which are to be codified at 38 U.S.C.A. 
§§ 5103A and 5107(a)); see also Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

In the appealed August 1999 rating decision, the RO granted 
service connection for PTSD and assigned a 30 percent 
evaluation, effective from March 1999, in view VA hospital 
records from February and March of 1999 and the report of a 
May 1999 VA psychiatric examination.  The veteran is a 
recipient of the Purple Heart Medal and is service-connected 
for multiple shrapnel wounds.

The veteran was hospitalized at a VA facility in February 
1999 with complaints of nightmares, avoidant behavior, 
increasing isolation, and increasing employment difficulties.  
He indicated that he had worked for the same company for 18 
years but was presently taking a leave of absence and was 
concerned that he would not be able to continue his job on 
account of an increased need for social isolation.  A mental 
status examination was negative for hallucinations or 
paranoid or delusional thinking, but the veteran, after 
initially denying suicidal thoughts, reported a history of 
such thoughts from 1990.  His affect was tearful and 
tremulous.  No problems with orientation were noted, and 
judgment was intact to formal testing.  During the 
hospitalization, the veteran underwent detoxification without 
complications, and marked improvement was noted in his 
affect.  The Axis I diagnoses were PTSD and alcohol abuse.  
Upon admission, the assigned Global Assessment of Functioning 
(GAF) score was 45, while a GAF score of 50 was noted at 
discharge.  Also, an "[i]nability to function in work 
environment" was listed as an Axis IV psychosocial and 
environmental stressor.

Following his VA hospital discharge, the veteran returned to 
this facility on an outpatient basis beginning in March 1999.  
A March 4, 1999 vocational counseling record indicates that 
the veteran had not worked since December 18, 1998; he had 
reportedly told his supervisor that he wanted to quit but was 
instead given a leave of absence.  The veteran stated that he 
was an "excellent" employee but had conflicts with others 
at work.  The veteran related that he had taken time off from 
work to deal with his PTSD symptoms and that the number of 
days had increased significantly during the past 6 - 8 years 
leading to his leave of absence in December 1998.  This 
record also indicates frequent alcohol consumption and 
conflicts between the veteran and his son.  The vocational 
rehabilitation specialist essentially noted the following:

[The veteran] is clearly disabled by his 
PTSD symptoms at this time.  He has come 
to the conclusion, as has other members 
of the treatment team, that he will not 
be able to return to employment.  It is 
my opinion that [the veteran] is disabled 
for the sake of employment at this time 
and for the foreseeable future.

Subsequent VA outpatient records, dated through May 1999, 
reflect the veteran's subjective complaints of isolation, 
intrusive recollections of in-service trauma, nightmares, 
avoidance of places and people that reminded him of the 
trauma, a restricted range of feelings, anger, irritability, 
difficulty concentrating, hypervigilance, and an exaggerated 
startle response.  A March 9, 1999 psychotherapy record 
indicates that the veteran was "now unable to function or 
work."  

In May 1999, the veteran underwent a VA psychiatric 
examination, during which he again noted that he was still 
taking a leave of absence from his employer.  The veteran 
described his lifestyle as "extremely isolated" and 
reported recurrent nightmares, some of which involved his 
tour of duty in Vietnam.  Other symptoms described by the 
veteran included increased paranoia, an excessive startle 
response, a decreased appetite, and sleep disturbances.  The 
veteran was described as "extremely hypervigilant to the 
point if one of his co-workers come up behind him he will 
react and physically hurt the other person."  Upon 
examination, the veteran appeared to be somewhat anxious and 
nervous.  There was no evidence of delusional thinking, 
except for extreme hypervigilance and hyperalertness.  The 
veteran reported suicidal thoughts and ideations but 
indicated that he had not acted upon such ideations; however, 
he did note that, perhaps as a result of such thoughts, he 
often did not take his antihypertensive medications.  In 
describing his Vietnam experiences, the veteran became teary-
eyed.  His judgment for hypothetical situations remained 
intact.  However, he indicated that he was too fearful to 
join a support group because of concerns about stress.  The 
Axis I diagnoses were PTSD, of delayed onset secondary to 
Vietnam combat; and alcohol abuse.  A current GAF score of 45 
was assigned, with the highest GAF score in the past year 
noted to be 50.  In conclusion, the examiner noted that 
"[t]here seems to be a direct link between the patient's 
symptoms, and the stressors he had been involved in while in 
Vietnam."

The veteran's claims file also includes VA outpatient records 
dated from June to November of 1999.  The veteran's treatment 
included psychotherapy and biofeedback.  A psychological 
assessment conducted on June 17, 1999 produced findings that 
were noted to be consistent with an anxiety disorder, to 
include agoraphobia, and "not inconsistent with" a PTSD 
diagnosis, given the veteran's combat history and symptoms.  
Several VA treatment records from June 1999 reflect 
complaints of tremors.  On June 30, 1999, the veteran 
reported that his brother was no longer able to help him stay 
in his apartment and that he was "very anxious."  By July 
1999, the veteran had stopped coming to his biofeedback 
sessions.  On August 3, 1999, the veteran reported that he 
had lost his apartment due to an inability to pay for it and 
was living with his sister; also, he stated that his employer 
would not offer medical disability benefits but would provide 
him with his 401K plan if he agreed to termination.  VA 
psychotherapy records from August 1999 indicate that the 
veteran had an unspecified claim pending with his employer, 
but it is not clear from these records whether he had, in 
fact, been terminated.  It was noted that the veteran was 
homeless.  Subsequent outpatient records primarily concern 
treatment for fevers and tremors.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West. 12 Vet. App 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2000). 

The RO has evaluated the veteran's PTSD at the 30 percent 
rate under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).  
Under this section, PTSD which is productive of occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as a depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events), warrants 
a 30 percent disability evaluation.  

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

Upon reviewing the evidence of record, the Board first 
concludes that the veteran's currently assigned 30 percent 
evaluation does not adequately contemplate the extent of his 
current PTSD symptomatology.  Specific symptoms indicated in 
the record include impaired impulse control, problems with 
family relations, and suicidal ideations.  Arguably, the most 
evident of the veteran's psychiatric symptoms is his social 
isolation.  The veteran's treatment providers have regularly 
described him as manifesting extreme avoidant behavior, and a 
June 1999 psychological assessment revealed symptoms 
consistent with agoraphobia.  This symptomatology, taken as a 
whole, meets the criteria for a 70 percent evaluation for 
PTSD.

The question thus becomes whether the criteria for a maximum 
100 percent evaluation have been met in this case.  While the 
Board acknowledges the extent of the veteran's social 
isolation, 38 C.F.R. § 4.126(b) (2000) reflects that an 
evaluation shall not be assigned solely on the basis of 
social impairment.  Also, several of the symptoms listed in 
the criteria for a 100 percent evaluation, including gross 
impairment of thought processes or communication, 
disorientation to time or place, and memory loss, have not 
been shown.

However, the criteria for a 100 percent evaluation also 
include total occupational impairment.  In this case, the 
veteran's psychiatric treatment has been concurrent with an 
extended period of leave of absence from his employment, and 
it is not clear from the record whether his employment was 
actually terminated.  However, both the report of the 
veteran's VA hospitalization in February and March of 1999 
and the report of a vocational rehabilitation specialist from 
March 1999 indicate that the veteran was unable to maintain 
gainful employment on account of PTSD symptoms.  The assigned 
GAF score of 45, from the May 1999 VA examination report, is 
consistent with serious difficulty in keeping a job.  Also, 
while the veteran has been treated for alcohol abuse, none of 
his treatment providers has clearly identified limitation of 
functioning that is attributable solely to this problem, as 
opposed to PTSD.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (when it is not possible to separate the effects 
of a nonservice-connected condition from those of a service-
connected condition, reasonable doubt should be resolved in 
the claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition).  

Overall, after resolving the benefit of any remaining doubt 
in favor of the veteran, the Board concludes that his PTSD 
has resulted in total occupational impairment. See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. § 5107(b)).  Given 
this, and the extent of the veteran's social isolation, the 
Board is satisfied that the veteran's disability as a result 
of his PTSD more nearly approximates the criteria for a 100 
percent evaluation.  In reaching this determination, the 
Board finds that the medical evidence of record does not 
warrant "staged" ratings, as the symptomatology reported 
during the pendency of this appeal has remained essentially 
consistent.  See Fenderson v. West, supra. 


ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

